         Case 2:19-cv-05355-NVW Document 1 Filed 10/09/19 Page 1 of 5



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Michelle Ingram
12
13
                            UNITED STATES DISTRICT COURT
14                           FOR THE DISTRICT OF ARIZONA
15
16
     Michelle Ingram,                      Case No.:
17
18                      Plaintiff,
                                           COMPLAINT
19         vs.
20
     Bridgecrest Acceptance Corporation,
21                                         JURY TRIAL DEMANDED
22                      Defendant.
23
24
25
26
27
28
         Case 2:19-cv-05355-NVW Document 1 Filed 10/09/19 Page 2 of 5



 1           Plaintiff, Michelle Ingram (hereafter “Plaintiff”), by undersigned counsel,
 2
     brings the following complaint against Bridgecrest Acceptance Corporation (hereafter
 3
 4 “Defendant”) and alleges as follows:
 5                                       JURISDICTION
 6
             1.    This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 9           2.    Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3), 28 U.S.C. §
10
     1331.
11
12           3.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
13 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
14
   where Defendant transacts business in this district.
15
16                                           PARTIES
17           4.    Plaintiff is an adult individual residing in Virginia Beach, Virginia, and is
18
     a “person” as defined by 47 U.S.C. § 153(39).
19
20           5.    Defendant is a business entity located in Mesa, Arizona, and is a
21
     “person” as the term is defined by 47 U.S.C. § 153(39).
22
23                    ALLEGATIONS APPLICABLE TO ALL COUNTS
24
             6.    Plaintiff is a natural person allegedly obligated to pay a debt asserted to
25
26 be owed to Defendant.
27
28


                                                  2
         Case 2:19-cv-05355-NVW Document 1 Filed 10/09/19 Page 3 of 5



 1         7.     At all times mentioned herein where Defendant communicated with any
 2
     person via telephone, such communication was done via Defendant’s agent,
 3
 4 representative or employee.
 5         8.     At all times mentioned herein, Plaintiff utilized a cellular telephone
 6
     service and was assigned the following telephone numbers: 757-xxx-9158 (hereafter
 7
 8 “Number”).
 9
           9.     Defendant placed calls to Plaintiff’s Number in an attempt to collect a
10
11 debt.
12         10.    The aforementioned calls were placed using an automatic telephone
13
     dialing system (“ATDS”) and/or by using an artificial or prerecorded voice
14
15 (“Robocalls”).
16         11.    When Plaintiff answered Defendant’s calls, she heard a significant period
17
     of silence before waiting to be connected to a live representative.
18
19         12.    In October of 2018, during a live conversation, Plaintiff requested that
20
     Defendant cease all further calls to her Number.
21
           13.    Ignoring Plaintiff’s request, Defendant continued to call her Number in
22
23 an excessive and harassing manner.
24
           14.    Defendant’s calls directly and substantially interfered with Plaintiff’s
25
26 right to peacefully enjoy a service that Plaintiff paid for and caused Plaintiff to suffer
27 a significant amount of anxiety, frustration, and annoyance.
28


                                                 3
          Case 2:19-cv-05355-NVW Document 1 Filed 10/09/19 Page 4 of 5



 1                                          COUNT I
 2
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
 3                         U.S.C. § 227, et seq.
 4
            15.    Plaintiff incorporates by reference all of the above paragraphs of this
 5
 6 complaint as though fully stated herein.
 7          16.    The TCPA prohibits Defendant from using, other than for emergency
 8
     purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
 9
10 Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
11          17.    Defendant’s telephone system has the earmark of using an ATDS in that
12
     Plaintiff, upon answering calls from Defendant, heard silence and had to wait on the
13
14 line for Defendant’s system to connect her with a live representative.
15
            18.    Defendant called Plaintiff’s Number using an ATDS without Plaintiff’s
16
17 consent in that Defendant either never had Plaintiff’s prior express consent to do so or
18 such consent was effectively revoked when Plaintiff requested that Defendant cease
19
     all further calls.
20
21          19.    Defendant continued to willfully call Plaintiff’s Numbers using an ATDS
22 knowing that it lacked the requisite consent to do so in violation of the TCPA.
23
        20. Plaintiff was harmed and suffered damages as a result of Defendant’s
24
25 actions.
26
            21.    The TCPA creates a private right of action against persons who violate
27
     the Act. See 47 U.S.C. § 227(b)(3).
28


                                                 4
         Case 2:19-cv-05355-NVW Document 1 Filed 10/09/19 Page 5 of 5



 1         22.   As a result of each call made in violation of the TCPA, Plaintiff is
 2
     entitled to an award of $500.00 in statutory damages.
 3
 4         23.   As a result of each call made knowingly and/or willingly in violation of
 5 the TCPA, Plaintiff may be entitled to an award of treble damages.
 6
 7                                 PRAYER FOR RELIEF
 8
           WHEREFORE, Plaintiff prays for judgment against Defendant for:
 9
                 A. Statutory damages of $500.00 for each call determined to be in violation
10
11                   of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
12
                 B. Treble damages for each violation determined to be willful and/or
13
14                   knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3); and

15               C. Such other and further relief as may be just and proper.
16
17                  TRIAL BY JURY DEMANDED ON ALL COUNTS
18
19
20 DATED: October 9, 2019                       TRINETTE G. KENT
21
                                               By: /s/ Trinette G. Kent
22                                             Trinette G. Kent, Esq.
                                               Lemberg Law, LLC
23
                                               Attorney for Plaintiff,
24                                             Michelle Ingram
25
26
27
28


                                               5
